Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

    AMY SERSANTE, an individual                 )
                                                )
          Plaintiff,                            )
                                                )
    v.                                          )        Civil Action No. 1:19-cv03079-NYW
                                                )
    IDEAL IMAGE GROUP OF COLORADO, )
    PLLC, a Colorado limited liability company, )
                                                )
    Defendant.                                  )


            DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION


          Defendant Ideal Image Group of Colorado, PLLC (“Ideal Image” or “Defendant”), by and

   through its undersigned attorneys, Ogletree, Deakins, Nash, Smoak & Stewart, P.C., hereby

   submits this Motion to Dismiss and Compel Arbitration (the “Motion”). Plaintiff Amy Sersante

   (“Plaintiff”) signed a valid and enforceable arbitration agreement with Ideal Image covering her

   claims asserted herein, yet has filed and refused to dismiss this lawsuit, all in violation of her

   arbitration agreement. Therefore, Ideal Image has been forced to seek an order from the Court

   compelling Plaintiff’s claims to binding arbitration. In support of this Motion, Ideal Image states

   as follows:

                                  I.      FACTUAL BACKGROUND

          When an applicant signs an offer of employment with Ideal Image and establishes a start

   date, Ideal Image’s Human Resources Coordinator initiates the New Hire Onboarding Process

   in the UltiPro Human Resource Information System (“HRIS”). (See Exhibit A, Declaration of

   Annette Green (“Decl.”) at ¶ 5.) The applicant receives an email from Human Resources with

   an onboarding link to UltiPro, and must complete and either acknowledge or sign (as

   appropriate) the required New Hire documents—which include an Employment Dispute

                                                   1
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 2 of 14




   Resolution and Arbitration Agreement (the “Agreement”). (See id. ¶ 6.) The applicant also

   receives other New Hire documents that require their signature before they begin their employment

   with Ideal Image. (Id. ¶ 7.) Ideal Image requires every applicant to sign all such onboarding

   documents—including the Agreement—before his or her first day of employment with Ideal

   Image. (Id. ¶ 8.)

           Ideal Image followed this process with respect to Plaintiff. Plaintiff applied for a job, as a

   nurse in Defendant’s Englewood, Colorado location in January 2015. (Complaint, Dkt. # 1 at ¶¶ 4,

   18). On February 27, 2015, Ideal Image offered Plaintiff the job and e-mailed her the UltiPro onboarding links,

   and required New Hire Documents—including the Agreement—per Ideal Image’s normal practice. Plaintiff

   signed the Agreement on March 2, 2015, prior to her first day of work on March 23, 2015. (See

   Ex. B, Arbitration Agreement.)

           Under the Agreement, Plaintiff agreed that, “all disputes that arose or may, in the future,

   arise from Employee’s employment with the Company or the termination of Employee’s

   employment with the Company must . . . be submitted for final and binding arbitration

   before the American Arbitration Association.” (Id. at ¶ 2.)                   The Agreement repeatedly

   specifies that it is intended to cover all employment claims that can be compelled to arbitration,

   stating in clear terms:

          “[T]he Company Group1 and Employee have entered into this Agreement to arbitrate
           claims[.]” (Id. at ¶ 2.)

          “Employee understands that, by accepting and/or continuing employment with the
           Company, and executing this Agreement, Employee is waiving the right to seek remedies
           in court, including the right to a jury trial . . . and that arbitration strictly in accordance with
           this Agreement is his or her exclusive remedy.” (Id. at ¶ 13.)

          And finally, in bold and capital letters on the signature page, the Agreement proclaims:


   1
    Defendant is specifically included in the Agreement’s definition of “Company Group.” (See Ex. B at Appendix
   A).

                                                          2
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 3 of 14




            “EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT, BY
            SIGNING THIS AGREEMENT, BOTH PARTIES HAVE KNOWINGLY,
            VOLUNTARILY AND INTENTIONALLY WAIVED ANY RIGHT EITHER
            MAY HAVE TO . . . A TRIAL BY COURT OR JURY AS SET FORTH IN THIS
            AGREEMENT.” (See id. at p. 5.) (Emphasis in original.)

   The Agreement also specifies that claims related to employment and termination are covered:

            The Company Group and Employee will resolve, by arbitration, all statutory,
            contractual, and/or common law claims or controversies that the Company Group
            may have against the Employee or that the Employee may have against the
            Company Group . . . . To the fullest extent permitted by law, covered Claims subject
            to arbitration shall include, but not be limited to . . . Claims for discrimination or
            harassment, including but not limited to those based upon . . . sex . . . disability
            . . . pregnancy . . . or any classification protected by law, or retaliation . . . claims
            for violation of any federal, state, or other governmental law . . . claims for wrongful
            discharge . . . Any other claim Employee may have against company or Company
            Group not excluded [by the Agreement].

   (Id. at ¶ 5.) (Emphasis added.)

            The Agreement also makes this mandatory arbitration final and binding, stating “[t]he

   parties agree that the award of the arbitrator with respect to the Covered Claim shall be final and

   binding on both parties…. The award may be vacated or modified only on the grounds specified

   in the Federal Arbitration Act or as allowed under Florida law.” (Id. at ¶ 10.)

            Despite her clear assent to the Agreement and obligation to submit claims against Ideal

   Image to arbitration, Plaintiff filed the present suit on October 28, 2019, alleging claims for

   pregnancy discrimination and retaliation, failure to accommodate her pregnancy and related

   disability, and pregnancy/sexual harassment. (Dkt. # 1.) Her claims clearly fall under the

   Agreement and must be compelled to arbitration.

      II.       CONFERRAL STATEMENT PERSUANT TO CIV. PRAC. STANDARDS § 7.1

            The undersigned first conferred with Plaintiff’s counsel regarding the relief requested

   herein on February 21, 2020. In response, opposing counsel stated on February 28 they required

   additional time to decide their position on arbitration, but proposed mediating the case “in the

                                                       3
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 4 of 14




   meantime,” believing it to be the “most effective and efficient way to deal with Mrs. Sersante’s

   claims in terms of both time and money.” (Ex. C, February 28, 2020 email.) The undersigned

   asked Plaintiff’s attorneys again on March 4 and March 6 for their position on arbitration. (See

   Exs. C and D, March 4 and 6, 2020 emails.) On March 6, Plaintiff’s attorney urged Defendant to

   submit to mediation “prior to agreeing and/or disputing the issue of arbitration.” (Ex. E, March 6,

   2020 email.) Defendant agreed to mediate the matter, informing Plaintiff’s counsel that Defendant

   would not waive any of its arguments regarding arbitrating this matter, including arguments with

   respect to waiver and the timing of this Motion. (See id.) Because of the COVID-19 pandemic

   and shutdown of Defendant’s locations nationwide, the parties had to delay mediation until July

   20, 2020.

          Mediation was brief and unsuccessful. The undersigned attempted to confer again on July

   20 and July 21. (See Ex. F, July 20-21 emails.) Plaintiff’s attorney informed the undersigned on

   July 22 that Plaintiff would contest the arbitration of this dispute. (See id.) When the undersigned

   attempted to engage in a meaningful conferral and inquired about the reasons supporting Plaintiff’s

   position, Plaintiff’s attorney replied, “We know the Rule 7.1 standards. We have met the

   requirements. We are [under] no obligation to explain our arguments in response to a motion

   which has not been filed.” (See id.) The undersigned thus attempted to ascertain the nonmoving

   party’s position pursuant to this Court’s Practice Standards but was unsuccessful.

                                     III.   LEGAL ARGUMENT

          Plaintiff’s claims cannot proceed in this Court because they are subject to final and binding

   arbitration. The Agreement is enforceable under applicable federal law because the Agreement

   involves interstate commerce and constitutes a valid contract under state law. Further, under the

   Agreement, the issue of arbitrability is to be decided by the arbitrator. In addition, federal policy



                                                    4
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 5 of 14




   dictates that any doubts concerning arbitrability are to be resolved in favor of arbitration. Lastly,

   Defendant has not waived any arguments related to enforcing the Agreement. Therefore, the Court

   should dismiss Plaintiff’s Complaint with prejudice and compel her to submit her claims to

   arbitration.

       A. The Arbitration Agreement is Enforceable under Federal and State Law.

           1. Arbitration Agreements are Universally Favored.

           Federal law strongly favors arbitration. BOSC, Inc. v. Board of Cnty. Comm’rs of Cnty. of

   Bernalillo, 853 F.3d 1165, 1170 (10th Cir. 2017). The FAA and its interpretive case law embody

   a pro arbitration policy. See, e.g., Sanchez v. Nitro-Life Technologies, LLC, 762 F.3d 1139, 1146

   (10th Cir. 2014) (holding FLSA wage claims fell within the scope of the arbitration clause and

   recognizing “the FAA and common law have created a presumption in favor of arbitration”);

   Bechtold v. Santander Consumer USA, Inc., Case No. 15–CV–00909–RPM, 2015 WL 5455617,

   at *1 (D. Colo. July 30, 2015 (Matsch, J.)) (“The provisions of the Federal Arbitration Act manifest

   a liberal federal policy favoring arbitration.”) (internal quotations omitted).           Any doubts

   concerning the scope of arbitrable issues are to be resolved in favor of arbitration, and Plaintiff

   bears “the burden of proving that the claims at issue are unsuitable for arbitration.” Green Tree

   Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000) (explaining prior holdings that the party

   resisting arbitration bears the burden of proving the claims should not be arbitrated).

           Section 2 of the FAA articulates the Federal policy in favor of arbitration:

           A written provision in any . . . contract evidencing a transaction involving
           commerce to settle by arbitration a controversy thereafter arising out of such
           contract or transaction, or the refusal to perform the whole or any part thereof, or
           an agreement in writing to submit to arbitration an existing controversy arising out
           of such a contract, transaction, or refusal, shall be valid, irrevocable and
           enforceable, save upon such grounds as exist at law or in equity for the revocation
           of any contract.



                                                    5
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 6 of 14




   See 9 U.S.C. § 2. The provisions of the FAA are mandatory, and a court must compel arbitration

   when a valid agreement exists. Id. at §3 (“If any suit or proceeding be brought in any of the courts

   of the United States upon any issue referable to arbitration under an agreement in writing for such

   arbitration, the court in which such suit is pending . . . shall on application of one of the parties

   stay the trial of the action until such arbitration has been had []”); see also id. at § 4; Circuit City

   Stores, Inc. v. Adams, 532 U.S. 105, 108 (2001) (finding aside from a narrow class of workers, the

   FAA covers all contracts of employment and the Act may be used to compel arbitration of

   employment-related claims).

          2. The Agreement is Valid and Enforceable under the FAA.

          Parties are generally free to structure arbitration under the FAA as they see fit and “specify

   by contract the rules under which that arbitration will be conducted.” Mastrobuono v. Shearson

   Lehman Hutton, Inc., 514 U.S. 52, 57 (1995) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland

   Stanford Junior Univ., 489 U.S. 468, 479 (1989)). Because Plaintiff agreed to the Agreement’s

   enforcement under the FAA at the time she entered the Agreement, the FAA should apply. (See

   Ex. B at § 11.) (“The award may be vacated or modified only on the grounds specified in the

   Federal Arbitration Act[.]”). In addition, the Agreement meets the FAA’s requirements for

   enforceability under the statute because the arbitration provisions are (1) part of a contract or

   transaction involving interstate commerce, and (2) valid under general principles of contract law.

   See 9 U.S.C. §§ 1-2.

                  a. The Agreement Involves Interstate Commerce.

          The interstate commerce analysis is not a rigorous inquiry. In fact, a court in this District

   explained “the interstate commerce hurdle under the FAA is extremely low. Almost anything

   will do.” In re Touchstone Home Health LLC, 572 B.R. 255, 268 (Bankr. D. Colo. 2017)



                                                      6
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 7 of 14




   (emphasis added). The Court further stated, “a contract needs only the slightest nexus to interstate

   commerce to apply the FAA” and these requirements are met “where contractual activity facilitates

   or affects interstate commerce even tangentially, or where a contract is in any way connected to

   interstate commerce.” Id. (Citation omitted). In the instant case, Defendant operates in at least

   30 states. (See Ex. G. at Appendix A). Defendant also advertises in broadcast, internet, and print

   advertisements in dozens of states. See Heart of Atlanta Motel, Inc. v. United States, 379 U.S.

   241, 243 (1964) (emphasizing significance of national advertising). In addition, Defendant

   receives goods from out-of-state vendors and provides cosmetic medical products to guests that it

   procures from other states. These are all activities that involve and affect commerce. Defendant’s

   business therefore easily meets this first FAA requirement. See Pope v. Integrated Assocs. of

   Denver, Inc., No. 16-CV-2588-JLK, 2017 WL 4857407, at *2 (D. Colo. Apr. 21, 2017) (holding

   that a multi-state operation was an interstate operation for the purposes of the first FAA

   requirement).

          b.       The Agreement is an Enforceable Contract under Applicable State Law.

          To meet the second FAA requirement, the agreement to arbitrate must be an enforceable

   contract. An agreement’s validity is determined by reference to general principles of contract law.

   See Doctor’s Assocs. v. Casarotto, 517 U.S. 681, 685 (1996) (“‘[S]tate law, whether of legislative

   or judicial origin, is applicable if that law arose to govern issues concerning the validity,

   revocability, and enforceability of contracts generally.’”) (quoting Perry v. Thomas, 482 U.S. 483,

   493 n.9 (1987)) (Emphasis and alteration in original); see also Hill v. Ricoh Americas Corp., 603

   F.3d 766, 777 (10th Cir. 2010) (“Whether there is an enforceable contract to arbitrate is a matter

   of contract law to be decided by the court. State law governs.”) (Internal citations omitted). In

   interpreting the state law, courts should keep in mind the FAA’s policies favoring arbitration. See



                                                    7
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 8 of 14




   Zink v. Merrill Lynch Pierce Fenner & Smith, Inc., 13 F.3d 330, 334 (10th Cir. 1993) (“The effect

   of [section 2 of the Federal Arbitration Act] is to create a body of federal substantive law of

   arbitrability, applicable to any arbitration agreement within the coverage of the Act.”).

          Because the parties agreed that Florida law governs the Agreement, the Court should apply

   Florida contract principles. (See Ex. B, ¶ 18.) See U.S. ex rel. Mitchell Acoustics & Drywall, Inc.

   v. GSC Const., Inc., No. CIV-15-293-R, 2015 WL 3891885, at *1 (W.D. Okla. June 24, 2015)

   (“choice-of-law provisions applying a particular state’s procedural rules on arbitration are

   generally enforceable”). Like Federal law, Florida law also favors the resolution of conflicts

   through arbitration when the parties agreed by contract to arbitrate disputes. See Fi-Evergreen

   Woods, LLC v. Estate of Robinson, 172 So. 3d 493, 497 (Fla. Dist. Ct. App. 2015) (explaining,

   “arbitration is a favored means of dispute resolution”); accord Roe v. Amica Mutual Ins. Co., 533

   So. 2d 279, 281 (Fla. 1988) (“Under Florida law . . . arbitration is a favored means of dispute

   resolution and courts indulge every reasonable presumption to uphold proceedings resulting in an

   award”).

          Under Florida law, the elements of an enforceable contract are: “an offer, an acceptance,

   consideration, and sufficient specification of terms so that the obligations involved can be

   ascertained.” West Const., Inc. v. Florida Blacktop, Inc., 88 So.3d 301, 304 (Fla. 4th DCA 2012).

   Here, the Agreement contains all the elements of a valid, enforceable contract. Defendant offered

   the Agreement to Plaintiff as a condition of her employment and she signed it; this is sufficient to

   satisfy the first two elements of an enforceable contract. See Jones v. Sallie Mae, Inc., No. 3:13–

   cv–837–J–99MMH–MCR, 2013 WL 6283483, at *5 (M.D. Fla. 2013) (applying Florida law and

   explaining that as to acceptance, signing a document indicates assent to the terms of an agreement.)

   The fact that only Plaintiff signed the agreement is not fatal to Defendant’s argument and does not



                                                    8
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 9 of 14




   change the analysis here; no signature is required to make an offer. See Santos v. Gen. Dynamics

   Aviation Servs. Corp., 984 So. 2d 658, 660 (Fla. Dist. Ct. App. 2008) (explaining that Florida does

   not require an arbitration agreement to be signed to be enforceable). Further, an employer’s

   continued employment of an at-will employee constitutes consideration to support an arbitration

   agreement. See Tranchant v. Ritz Carlton Hotel Co., LLC, No. 2:10–cv–233–FtM–29DNF, 2011

   WL 1230734, at *4 (M.D. Fla. 2011) (“In this case, the [employer] was under no pre-existing duty

   to continue plaintiff’s employment, as plaintiff was employed on an “at-will” basis.”). And the

   terms are sufficiently specific that the parties agreed to arbitrate their disputes.

            Finally, the Agreement is sufficiently clear so that both parties can ascertain their

   obligations to arbitrate. “The terms [of an arbitration agreement] must be definite enough so that

   the parties have some idea as to what matters are to be arbitrated and provide some procedure by

   which arbitration is to be effected.” Greenbrook NH, LLC v. Estate of Sayre, ex rel. Raymond,

   150 So. 3d 878, 881 (Fla. 2d DCA 2014) (emphasis added). Here, the Arbitration Agreement

   clearly covers the essential terms in detail, specifying the applicable rules governing the arbitration

   process, the claims and time period covered, and the rights retained by the parties. Therefore, the

   Agreement between Plaintiff and Defendant satisfies each element of a valid contract under Florida

   law. Accordingly, the Agreement is valid under Florida contract law, and the second element of

   the Agreement’s enforceability is satisfied.

            As developed herein, the Agreement is valid and arbitration is therefore an appropriate

   forum for this dispute.2


   2
     In light of Plaintiff’s counsel’s refusal to explain his opposition to the Motion, Ideal Image does not presently
   know whether there exists a dispute as to the validity of the Agreement. If indeed there is, and if the Court does not
   dismiss this case, it should transfer the case to the United States District Court for the Middle District of Florida
   pursuant to Paragraph 18 of the Agreement, which states “[i]n the event of any dispute related to the validity of this
   Agreement, the parties hereby consent to the exclusive jurisdiction of the courts of the State of Florida and the
   Federal courts of the United States of America located in the Middle District of Florida[.]” (Ex. B ¶ 18.) Because
   the parties intended to make jurisdiction and venue exclusive to Florida courts, this clause is enforceable. K & V

                                                             9
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 10 of 14




       B. The Arbitrator, Not the Court, Should Decide Issues of Arbitrability, but Plaintiff’s
          Claims are Arbitrable.

            Where there is unmistakable and clear evidence that the parties intended to submit the

   question of arbitrability to the arbitrator and not a court, the arbitrator must decide this issue. See

   Belnap v. Iasis Healthcare, 844 F.3d 1272, 1290 (10th Cir. 2017) (agreeing with other circuits that

   “a finding of clear and unmistakable intent to arbitrate arbitrability—which may be inferred from

   the parties’ incorporation in their agreement of rules that make arbitrability subject to arbitration—

   obliges a court to decline to reach the merits of an arbitrability dispute regarding the substantive

   claims at issue.”); Bank of Am., N.A. v. Beverly, 183 So. 3d 1099, 1101 (Fla. Dist. Ct. App. 2015)

   (“Where the agreement ‘clearly and unmistakably’ provides for the arbitrator to determine the

   issue of arbitrability of a dispute, courts should enforce the agreement as written.”) (Citation

   omitted).3

            Here, the Agreement states “[t]o the fullest extent permitted by law, covered Claims subject

   to arbitration shall include, but not be limited to, the following . . . [a]ny dispute concerning the

   arbitrability of any such controversy or claim[.]” (Ex. B at § 5(vi)). This evidences a clear and

   unmistakable intent to submit the issue of arbitrability to the arbitrator. Thus, because all parties

   agreed, the Court should honor the parties’ Agreement and “decline to reach the merits of the

   arbitrability dispute.” Belnap, 844 F.3d at 1290.

            However, if the Court disagrees and believes it should evaluate the issue of arbitrability, it

   should find that Plaintiff’s Claims all fall within the Agreement’s scope. The question whether a

   dispute is within the scope of arbitration is a matter of contract interpretation. See O’Keefe




   Sci. Co. v. Bayerische Motoren Werke Aktiengesellschaft (“BMW”), 314 F.3d 494, 499 (10th Cir. 2002) (citation
   omitted).
   3
     Because Florida and the Tenth Circuit both require the Court to decline ruling on the issue of arbitrability, the
   Court need not conduct a choice of law analysis on this point.

                                                             10
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 11 of 14




   Architects, Inc. v. CED Constr. Partners, Ltd., 944 So.2d 181, 183 (Fla. 2006). Courts must look

   to the intent of the parties as manifested in the contract to determine whether an arbitration clause

   compels arbitration of a particular dispute. See id. at 185. Doubts concerning the scope of

   arbitration agreements should be resolved in favor of arbitration on all issues related to the contract.

   See id.

             Here, Plaintiff’s Claims easily fall within the scope of the Agreement. The Agreement

   specifically provides that all employment claims, including “for discrimination or harassment,

   including but not limited to those based upon . . . sex . . . disability . . . pregnancy . . . or any

   classification protected by law, or retaliation” must be arbitrated. (Ex. B at § 5(i).) Plaintiff’s

   Claims for pregnancy discrimination and retaliation, failure to accommodate her pregnancy and

   related disability, and pregnancy/sexual harassment are therefore precisely the types of claims

   contemplated by the Agreement. (Dkt. # 1.) Because the parties agreed, Plaintiff must submit her

   claims to arbitration.

       C. Defendant’s Right to Enforce the Agreement has not been Waived

             As an initial matter, Ideal Image does not even know whether Plaintiff claims it has

   somehow waived the right to enforce the Agreement, as Plaintiff’s counsel has refused to explain

   its opposition to the Agreement’s enforcement. However, to the extent Plaintiff does so contend,

   such an argument is not sustainable.

             Federal courts have consistently held that federal law determines whether a party has

   waived the right to arbitrate. See Blanco v. Sterling Jewelers Inc., Civil Action No. 09-cv-01330-

   CMA-KLM, 2010 WL 466760, at *4 (D. Colo. Feb. 9, 2010) (“Whether waiver has occurred is a

   question of federal law.”) (collecting cases). In making this determination, courts typically

   evaluate the following factors: (1) whether the party seeking to arbitrate took actions inconsistent



                                                     11
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 12 of 14




   with its right to arbitrate; (2) the extent to which the moving party substantially invoked the

   litigation machinery; (3) the length of the delay before requesting arbitration and nearness to trial;

   (4) the claims the movant filed before requesting arbitration; (5) whether important intervening

   steps had taken place; and (6) whether the delay affected, misled, or prejudiced the nonmoving

   party. Peterson v. Shearson/Am. Exp., Inc., 849 F.2d 464, 467–68 (10th Cir. 1988); see also BOSC,

   Inc., 853 F.3d at 1174. However, this list of factors does not require a mechanical process, nor is

   the list exclusive. See Hill v. Ricoh Americas Corp., 603 F.3d 766, 773 (10th Cir. 2010).

          Here, each factor weighs against waiver. Defendant has not taken actions inconsistent with

   its intent to arbitrate; rather, it has been actively seeking to arbitrate this matter for many months.

   When Defendant first contacted Plaintiff to confer on this Motion in February 2020, the parties

   had not engaged in any discovery or taken any affirmative steps in litigating this matter other than

   issuing initial disclosures and attending a scheduling conference. Defendant also has not filed any

   counterclaims, motions, or otherwise sought relief from the Court. Defendant has therefore not

   substantially invoked the litigation system. See Hill, 603 F.3d at 766 (holding that no waiver

   occurred when a party demanded arbitration four months after answering a complaint, the court

   had entered a scheduling order, the parties had issued initial disclosures, and the nonmoving party

   had issued discovery that the moving party had not yet answered because “very little” had

   happened in the case).

          In February 2020, Plaintiff’s counsel refused to provide his position regarding arbitration

   and urged Defendant to mediate. Defendant’s counsel made clear Defendant would not waive any

   arguments related to arbitration, but would engage in good faith mediation. (See Ex. E.) Had the

   parties not planned to mediate, Defendant would have filed this Motion in February 2020. Instead,

   the parties mediated on July 20, 2020 (following an unavoidable COVID-19-involved delay), and



                                                     12
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 13 of 14




   Defendant is filing this Motion just over one week later. Trial is not set yet in this case. There

   was thus no delay because of Defendant’s efforts or any intervening events that weigh in favor of

   waiver. Plaintiff also cannot claim any prejudice from the timing of Defendant’s Motion, as she

   has not actively litigated this case in the past six months due to her desire to mediate the case and

   has been on notice since February of Defendant’s intent to seek arbitration. Thus, Defendant has

   not waived its right to arbitrate this matter.

           In sum, the Court should grant Defendant’s Motion to Dismiss and Compel Arbitration and

   dismiss this case with prejudice.

                                          IV.       CONCLUSION

           Defendant respectfully requests the Court dismiss this case because the parties have a valid,

   binding, and enforceable agreement to arbitrate Plaintiff’s claims.


            Respectfully submitted this 31st day of July, 2020.

                                                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                           STEWART, P.C.


                                                             /s/Abigail S. Wallach   _____________
                                                           Michael H. Bell
                                                           Abigail S. Wallach
                                                           2000 South Colorado Boulevard
                                                           Tower 3, Suite 900
                                                           Denver, CO 80222
                                                           Telephone: 303.764.6800
                                                           Facsimile: 303.831.9246
                                                           michael.bell@ogletree.com
                                                           abbey.wallach@ogletree.com


                                                           Attorneys for Defendant




                                                      13
Case 1:19-cv-03079-PAB-NYW Document 16 Filed 07/31/20 USDC Colorado Page 14 of 14




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing
   DEFENDANT’S MOTION TO COMPEL ARBITRATION with the Clerk of Court using the
   CM/ECF system which will send notification of such filing to the following e-mail address:

                        Thomas H. Mitchiner
                        Mitchiner Law, LLC
                        1888 North Sherman Street, Suite 200
                        Denver, CO 80203
                        720-538-0371
                        Email: tmitchiner@mitchinerlawllc.com

                        Steven Murray
                        Murry Law, LLC
                        1888 N. Sherman Street, Suite 200
                        Denver, CO 80203
                        303-396-9952
                        Email: steven@smurraylaw.com

                        ATTORNEYS FOR PLAINTIFF


                                                             /s/ Barbara J. Esquibel__________
                                                             Barbara J. Esquibel, Paralegal




                                                 14
